Citation Nr: 0627394	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to exposure 
to Epstein-Barr virus.

4.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1982 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a March 
2006 Board hearing.

The issues of entitlement to service connection for bilateral 
hearing loss on the merits; entitlement to service connection 
for tinnitus and a disability manifested by fatigue; and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in July 1997, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss; a timely notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Certain evidence received since the July 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision that denied service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen a claim 
for service connection for bilateral hearing loss.  
Therefore, no further development is needed with respect to 
this claim to reopen.  The other claims on appeal, service 
connection for tinnitus and chronic fatigue syndrome; 
entitlement to a TDIU; and the claim for service connection 
for hearing loss on the merits, are addressed in the remand 
below.

A July 1997 RO decision denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The RO sent notice of the decision to the veteran at his last 
address of record.  However, a notice of disagreement was not 
received to initiate an appeal from that determination.  
Therefore, the July 1997 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for bilateral 
hearing loss.  However, the Board is not bound by the RO's 
actions.  In fact, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for 
bilateral hearing loss.

Evidence of record at the time of the July 1997 rating 
decision consists of service medical records and VA treatment 
records.  Evidence received since the July 1997 rating 
decision includes more recent VA treatment record and private 
medical records, including an October 2000 private audiogram 
that appears to relate the veteran's current bilateral 
hearing loss to his active duty service.  

The claim for service connection for bilateral hearing loss 
was denied by the RO in the 1997 rating decision for lack of 
evidence addressing the issue of service incurrence of 
bilateral hearing loss.  In reviewing the evidence of record 
received since the 1997 rating decision, the Board finds that 
the October 2000 audiogram addresses the veteran's bilateral 
hearing loss and its etiology.  Therefore the October 2000 
audiogram is both new and material as it addresses the 
critical issue of whether the veteran's current bilateral 
hearing loss is related to his active duty service.  
Therefore, the claim for entitlement to service connection 
for bilateral hearing loss disability has been reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss; the appeal is granted to this extent 
only.


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for bilateral hearing loss has been reopened upon 
the receipt of an October 2000 private audiogram which 
appears to suggest that the veteran's bilateral hearing loss 
is due to noise exposure during active duty service.  
Unfortunately, the October 2000 medical record does not show 
that the examiner had access to the veteran's service medical 
records in formulating his opinion.  The Board notes that by 
way of correspondence dated in March 2001, the RO directed 
the veteran to ask the doctor who signed the October 2000 
audiogram to describe what evidence he reviewed prior to 
reaching his opinion that the veteran's hearing loss was due 
to service and to explain the rationale in support of his 
opinion.  The record shows that the veteran did not respond 
to this request.  Therefore, the most appropriate course of 
action is to remand this matter to the RO to obtain a new 
audiogram and etiology opinion.  As the veteran's claim for 
service connection for tinnitus is also on appeal and 
considering his contentions with respect to this claim, to 
include an assertion that his ringing in the ears began 
during service, the Board finds that a nexus opinion is also 
warranted with respect to this claim.  

As to the claim for service connection for chronic fatigue 
syndrome, the record shows that the veteran has numerous 
complaints of chronic fatigue and it appears that he also has 
a diagnosis of narcolepsy.  The veteran argues that his 
fatigue is related to his exposure to the Epstein-Barr virus.  
Service connection for headaches secondary to the Epstein-
Barr virus has already been established.  In light of these 
facts, the Board believes that this matter should be remanded 
to the RO to afford the veteran a VA examination to determine 
if he has a current diagnosis of a chronic disability 
manifested by fatigue and, if so, the examiner should address 
the question of whether it is linked to service, to include 
the already conceded exposure to the Epstein-Barr virus.

The veteran has also applied for entitlement to TDIU.  He 
contends that he has been unemployed since 1999.  Therefore, 
after the veteran has undergone the aforementioned VA 
examinations and determinations have been made as to 
entitlement to service connection for bilateral hearing loss, 
tinnitus and a chronic fatigue disability, the veteran should 
undergo an Industrial and Social Survey Examination to 
determine if the veteran's service-connected disabilities 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.

There is an additional reason that warrants further 
development of the veteran's claims for service connection 
and a TDIU.  During the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and for TDIU, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating for the disabilities on appeal.  As these questions 
are involved in the present appeal, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that an effective date 
and a disability rating for the award of benefits will be 
assigned if service connection is granted for any of the 
disabilities at issue or if a TDIU is granted, and also 
includes an explanation as to the type of evidence needed to 
establish effective dates and disability ratings.




Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for the veteran to undergo a 
VA audiological examination.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination, with particular attention 
paid to the October 2000 audiogram.  
Following the obtaining of a history from 
the veteran and the audiological 
evaluation, the examiner should determine 
if the veteran has current bilateral 
hearing loss and/or tinnitus and, if so, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the hearing loss or tinnitus began during 
service or is causally linked to any 
incident of active duty.  

The audiologist should determine if an 
ENT examination is necessary to address 
the requested opinion and, if so, the 
AMC/RO should schedule such an 
evaluation.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  Arrange for the veteran to undergo a 
VA medical examination.  It is imperative 
that the veteran's c-file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should determine if the veteran 
has a current disability manifested by 
fatigue, to include narcolepsy and, if 
so, address whether it is at least as 
likely as not (50 percent or greater 
probability) that it began during service 
or is causally linked to any incident of 
active duty, to include exposure to the 
Epstein-Barr virus.  (The clinician 
should note that such in-service exposure 
is not in dispute as service connection 
for headaches secondary to exposure to 
the Epstein-Barr virus has been granted 
by the RO.)

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer any question, he 
or she should so state.

4.  The RO should make arrangements for 
the veteran to undergo an Industrial and 
Social Survey Examination.  After 
reviewing the veteran's claims file, the 
social worker should address the 
following question:  Do the veteran's 
service-connected disabilities preclude 
him from obtaining and retaining all 
forms of substantially gainful employment 
consistent with his education and work 
experience?

5.  The RO should then review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

6.  If any of the benefits requested on 
appeal are not granted, the RO should 
issue an SSOC, which must contain 
notice of all relevant action taken on 
the claims, to include a summary of all 
of the evidence added to the record 
since the February 2004 SOC.  A 
reasonable period of time for a 
response should be afforded.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


